Citation Nr: 0202077	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  95-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Bell's palsy, as a 
residual of a head injury.

2.  Entitlement to service connection for cranial nerve 
dysfunction other than that due to Bell's palsy, but 
including left eye impairment, as a residual of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In a decision dated March 31, 1997, the Board determined that 
the veteran had not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim for entitlement to 
service connection for cranial nerve dysfunction, as a 
residual of a head injury, was well grounded, and denied the 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Veterans Appeals (Court).  In an Order 
dated January 16, 1998, the Court granted a joint motion to 
remand this appeal to the Board, and vacated the March 1997 
Board decision.  In an August 24, 1998 action, the Board 
remanded the veteran's claim to the RO for further 
development.  

In its August 1998 remand, the Board noted that in a decision 
dated in April 1995, the RO denied the veteran's application 
to reopen his claim of entitlement to service connection for 
defective left eye vision as a residual of head trauma 
sustained during service.  The Board further noted that it 
considered a February 1996 statement from the veteran's 
representative, with a copy of a newspaper article, to be a 
Notice of Disagreement with respect to the RO's denial of the 
veteran's application to reopen his claim of entitlement to 
service connection for defective left eye vision.  The Board 
then went on to state that medical evidence received as a 
result of the remand might demonstrate that the veteran's 
claim for defective left eye vision is encompassed in his 
currently appealed claim for service connection for cranial 
nerve dysfunction.  As shown below, the Board finds that the 
newly submitted medical evidence does indicate the claim for 
service connection for a left eye disability is encompassed 
in the veteran's current appeal for service connection for 
cranial nerve dysfunction secondary to a head injury.


FINDINGS OF FACT

1.  The veteran served in combat and he sustained a head 
injury during a kamikaze attack to his ship on May 27, 1945.

2.  Bell's palsy (seventh and eighth cranial nerve palsy) was 
initially clinically demonstrated in 1993, and has not been 
shown to be related to the veteran's head injury in service, 
or to any other incident of service.

3.  Second, third, fourth and sixth left cranial nerve palsy, 
productive of left eye disability, has been clinically 
demonstrated to be residual to head injury in service. 


CONCLUSIONS OF LAW

1.  Service connection for Bell's palsy (seventh and eighth 
cranial nerve palsy), as residual of a head injury, is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Service connection for second, third, fourth and sixth 
left cranial nerve palsy, productive of left eye impairment, 
is warranted.  38 U.S.C.A.  §§ 1110, 1154(b); 38 C.F.R. §§ 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his/her claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes the discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), the August 24, 1998 Board 
remand, and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the Statement of the Case with enclosure 
letter, and SSOC.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board is unaware of any additional relevant evidence that 
is available and the veteran has not indicated that there is 
any additional relevant evidence extant that is obtainable.  
The Board concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The veteran maintains that he has several disabilities, 
including Bell's palsy and a left eye disability, due to a 
head injury he experienced in service.  The veteran maintains 
that he injured his left forehead in service on two 
occasions, once in an automobile accident in 1943 and again 
on May 27, 1945 when a kamikaze plane crashed into his ship.  
Attempts to obtain the veteran's service medical records from 
his duty aboard his ship were unsuccessful.  The service 
medical records do not indicate that the veteran ever 
experienced a head injury during service and the October 1945 
separation examination report does not reveal that the 
veteran experienced any residuals of a head injury.  However, 
the record does indicate that the veteran served aboard the 
U.S.S. Forrester when it was attacked and disabled by a 
kamikaze pilot.  The veteran has also submitted lay 
statements from fellow sailors who were on the U.S.S. 
Forrester when it was attacked and disabled.  These fellow 
sailors reported that the veteran received a head injury in 
that attack.  

The veteran was hospitalized for blurred and double vision at 
Memorial Hospital in January 1961.  The final diagnosis was 
cerebral thrombosis.

An October 1976 VA eye clinic record notes that the veteran 
reported that he first experienced diplopia when he was 20.  
He mentioned two episodes of trauma to the head.  The 
examiner noted that the diplopia was most likely caused by 
trauma.

A January 1984 VA neurology clinic report indicates that the 
veteran reported having injured his head when he was thrown 
against a bulk head when his ship was struck by a kamikaze 
pilot.  The impression was left second and third nerve palsy, 
probably secondary to trauma, otherwise etiology 
undetermined.  In an April 1984 neurology clinic note, a VA 
physician opined that the veteran's third nerve palsy could 
not be linked with assurance to the reported trauma.  It was 
noted the second nerve function was limited on the left to 
light awareness.

An opinion from D.C.F., M.D., dated June 1, 1992, indicates 
that the veteran had total left third nerve palsy along with 
optic atrophy on the left, felt to be secondary to an injury 
reportedly occurring while the veteran was in service.

A report of an early February 1993 emergency room neurology 
consult reflects impressions including left Bell's palsy, and 
old left third palsy secondary to trauma.  A later February 
1993 VA neurology report indicates that the veteran was 
status post Bell's palsy.  This report also indicated that 
the veteran had left eye second and third nerve palsy 
secondary to trauma, and that he was blind on that side.

On VA examination in February 1994 the veteran stated that an 
explosion on board ship in service threw him against a metal 
wall, which he struck with the left side of his face.  He 
reported that since that time he had experienced drooping of 
the left upper eyelid.  More recently the veteran experienced 
an episode of left facial weakness in February 1993, which 
involved pain behind the left ear, with pronounced left upper 
and lower facial weakness and inability to keep fluids in the 
mouth.  Evaluation at that time had reportedly been 
consistent with Bell's palsy.  Following current neurology 
consultation, the examiner's impression was status post blunt 
trauma to the left orbital area in 1945, with apparent 
resultant left third and fourth nerve palsy.  The examiner 
also noted that the veteran had had an episode of Bell's 
palsy which had left the veteran with a seventh nerve lesion 
on the left side.  It was reported that extensive evaluation 
for other etiologies, including cerebellar pontine angle 
tumors or retro orbital masses had been unrevealing.  It was 
also noted that the left facial weakness was related to the 
Bell's palsy on the left.

A May 1994 VA ophthalmology report indicates cranial nerve 
III onset from 1946 to 1976, and cranial nerve VI palsy since 
1976.

An August 23, 1994 letter from D.C.F., M.D. indicates that 
previous records of the veteran's military history revealed 
that the veteran sustained an injury during his years in 
service to the left orbit, resulting in the left third nerve 
palsy and decreased vision secondary to optic atrophy.  In a 
January 17, 1995 letter, Dr. D.C.F. stated that the veteran's 
left third nerve palsy, with secondary contractures of the 
extraocular muscles as well as poor vision in the left eye, 
were consistent to a closed head trauma or trauma to the 
orbit.  In a March 19, 1999 letter, Dr. D.C.F. made the same 
statements as in his August 1994 letter.

In a January 18, 1995 letter, F.H.G., M.D., stated that the 
veteran reported that he had experienced a severe injury to 
the left orbit and left eye when a Japanese suicide plane 
crashed into his ship in 1945.  It was the physician's 
professional opinion that the traumatic injury to the 
veteran's head caused the nerve damage which resulted in the 
loss of vision and control in the left eye.

In February 1995, a VA physician noted that the veteran had 
been followed in the eye clinic for several years.  It was 
opined the veteran had a third cranial nerve palsy in the 
left eye, and that such was consistent with a traumatic 
accident.  The VA physician noted that it had been documented 
in the charts that it could be from an accident in 1945.

In a February 1995 letter, T.L.E., O.D., stated that the 
veteran's left eye disability was consistent with a dead 
third nerve which was probably caused by a head injury, which 
the veteran reported occurred while he was aboard ship in 
June 1945.

A June 1995 VA neurology clinic report indicates that the 
veteran had multiple cranial nerve lesions of undetermined 
etiology.

On VA eye examination in March 1999 the veteran was noted to 
have cranial nerve III palsy, cranial nerve V palsy, ptosis, 
and left exotropia.

The veteran underwent a VA neurological examination in March 
1999.  He was re-examined in May 1999 by the same VA 
physician.  In the combined examination report, including a 
June 1999 addendum, the VA examiner stated that the veteran's 
double vision and third nerve palsy was likely related to the 
veteran's incident in "1948."  The physician then opined 
that the veteran's Bell's palsy (cranial nerves VII and VIII) 
was more or less related to Paget's disease of the bone in 
1992.  He finally noted that the conclusion was based on the 
review of the veteran's medical record and that it was 
difficult to support the diagnosis of what caused each 
problem, whether it was related to Paget's disease in itself 
or whether it was related to the trauma.

On VA neurological examination in November 2000, the examiner 
noted that the veteran had cranial nerve impairment of the 
fifth and seventh cranial nerves as evidenced by loss of 
sensation in the maxillary sensory branch of the fifth 
cranial nerve; and impairment of the seventh cranial nerve as 
evidenced by loss of some facial expressions and movements.  
The examiner also noted that the veteran had impairment of 
the second, third, fourth, and sixth cranial nerves as 
evidenced by diminished extraocular eye movements and loss of 
visual acuity.  In an addendum, included on the original 
examination report, the examiner noted that Bell's palsy is 
defined as a swelling and inflammation of the seventh cranial 
or facial nerve, usually due to an immune or a viral disease.  
The examiner noted that the veteran presented with symptoms 
of Bell's palsy.  The examiner then stated that consequently 
it was his opinion that the veteran's Bell's palsy was not 
likely due to the trauma he sustained in an accident while 
aboard ship 48 years earlier.  

The veteran was afforded a VA ophthalmologic examination in 
November 2000.  The VA examiner noted that she had reviewed 
the veteran's medical records prior to examining the veteran.  
The VA examiner reported that the veteran had a history that 
included a head injury, while aboard ship in 1945, in which 
the veteran sustained multiple cranial nerve involvement.  
The assessment included traumatic head injury with resultant 
complete cranial nerves III, IV, V and VII palsy.  The VA 
examiner noted that the cranial nerve deficits were secondary 
to the veteran's injury while working in the Navy.

The veteran's claims file was examined by a VA 
ophthalmologist in June 2001.  He noted that the record 
indicated that the veteran had been involved in a motor 
vehicle accident in 1944.  It was also noted that in 1945, 
while serving aboard a battleship, he allegedly suffered a 
forehead injury.  The VA physician also noted that the 
separation examination conducted approximately three and one 
half months after the service injury did not document 
specific visual complaints such as visual loss or double 
vision.  It was further noted that, in addition, the 
examination of the ocular system, although limited, revealed 
normal visual acuity in both eyes and the absence of 
"disease or anatomical defects" in the eyes.  The examiner 
also indicated that the veteran's pupils were equal in size, 
shape and reaction.  As far as the VA physician could tell, 
the veteran's first documented episode of double vision took 
place in January of 1961, without a history of recent injury.  
He went on to note that after reviewing the entire available 
record and documented medical evidence it was his opinion 
that the veteran's current eye condition was not likely to 
have been caused by the injury reported in service.  To the 
best of his analysis from the record, the veteran's 
subjective and objective eye problems began in 1961, sixteen 
years after the service injury.  It was the VA physician's 
opinion that the degree of eye dysfunction currently present 
could have only been caused by an injury so severe that the 
veteran should have had obvious symptoms and signs when he 
was examined upon service discharge in October of 1945.  It 
was further noted that, according to the records, the eye 
problems started in 1961 and ran a progressive course over 
the years, resulting in near blindness and severe limitation 
in motion in the left eye.  The VA physician could not 
medically explain that an injury that had taken place in 1945 
would only show symptoms in 1961 and then continue to 
progress over the years without further injury.  The VA 
physician noted that the records suggested that a final 
diagnosis had not been reached.  Independent of that fact, he 
did not see a cause - effect relationship between the 
veteran's current status and his service injury.  

The Board notes that the evidence reveals that the veteran 
served in combat and that the veteran's claimed injury is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of the 
head injury.  Accordingly, the Board finds that the veteran 
experienced trauma to his head in service.  38 U.S.C.A. 
§ 1154(b).  The record further reveals that the veteran has 
dysfunction of a number of his cranial nerves which affect 
the left side of his face and his left eye.  Consequently, 
the veteran's service connection claims will be determined on 
whether or not his current disabilities can be shown to have 
a medical nexus with the in-service head injury.  The Board 
notes that 38 U.S.C.A. § 1154(b) does not negate the need for 
competent medical evidence of a nexus between the current 
disability and the inservice injury.  See Wade v. West, 11 
Vet. App. 302, 305 (1998).

Bell's Palsy - fifth, seventh and eighth cranial nerves

The Board is of the opinion that the most probative medical 
evidence of record indicates that the veteran's Bell's palsy 
was not due to service.  While the veteran has asserted on 
many occasions that his Bell's palsy symptoms are due to his 
injury in service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that the veteran did 
not experience Bell's palsy until 1993, more than 47 years 
after discharge from service.  Only the November 2000 VA 
ophthalmologic examination report indicates that the 
veteran's injury in service caused the veteran's Bell's palsy 
symptoms (dysfunction of the left seventh cranial nerve).  
Furthermore, this VA examiner did not provide reasoning for 
her conclusion.  The Board finds the opinions of the March 
1999 and November 2000 VA neurological examiners to be more 
probative.  These VA examiners noted the veteran's medical 
history and then provided reasons and bases as to why the 
veteran's Bell's palsy was unrelated to service.  The March 
1999 VA examiner thought that the Bell's palsy was likely due 
to Paget's disease and not to head trauma.  The November 2000 
neurological examiner noted that Bell's palsy is usually due 
to a viral or an immune disease and was not likely due to 
head trauma.  Since the most probative medical evidence 
indicates that there is no nexus between the veteran's 
residuals of Bell's palsy and his service, the preponderance 
of the evidence is against service connection for residuals 
of Bell's palsy due to a head injury in service. 

Cranial Nerve Dysfunction - Including Disability of the Left 
Eye

The Board notes that the evidence as to whether the veteran 
has cranial nerve dysfunction, other than that caused by 
Bell's palsy, due to his head injury in service is also 
conflicting.  The veteran claims that he has experienced 
diplopia continuously since soon after discharge from 
service.  Several VA physicians were unsure as to the 
etiology of the veteran's cranial nerve dysfunction (other 
than that due to Bell's palsy).  Furthermore, a VA 
ophthalmologist reviewed the veteran's record in June 2001 
and was of the opinion that the veteran's cranial nerve 
dysfunction was not related to service.  While the June 2001 
VA ophthalmologist did provide persuasive reasons and bases 
for his conclusions, the Board is of the opinion that the 
greater weight of the medical evidence indicates that the 
veteran's cranial nerve dysfunction, other than that due to 
Bell's palsy, is related to head trauma in service.  An 
October 1976 VA physician noted that the veteran had diplopia 
most likely due to trauma.  A January 1984 VA physician was 
also of the opinion that the veteran's left third nerve palsy 
was probably secondary to trauma and noted that the veteran 
had experienced trauma to the head in service.  The Board 
notes that all the opinions from private physicians, dated 
from June 1992 to February 1995 that commented on the origin 
of the veteran's left third nerve palsy, attributed the 
veteran's disability to a closed head injury during service.  
A February 1994 VA physician noted that the veteran was 
status post blunt trauma to the left orbital area in 1945 
with apparent resultant left third and fourth nerve palsy.  A 
March 1999 VA neurological physician also stated that the 
veteran's double vision and third nerve palsy were likely 
related to his incident in service.  The November 2000 VA 
ophthalmologic examiner noted that she reviewed the veteran's 
records and it was her opinion that the veteran's third, 
fourth, fifth and seventh cranial nerve palsy were related to 
an injury in service.  There are great many medical opinions 
dated from October 1976 to November 2000 which indicate that 
the veteran developed cranial nerve dysfunction other than 
due to Bell's palsy, including eye disability, due to his 
service injury.  These medical opinions were from both 
private and VA physicians, from ophthalmologists and 
neurologists, from physicians who examined the veteran over a 
number of years, and from physicians that had reviewed the 
veteran's medical history and/or claims file.  The Board is 
therefore of the opinion that the greater weight of the 
medical evidence indicates that the veteran experiences 
second, third, fourth and sixth cranial nerve dysfunction, 
other than due to Bell's palsy, productive of eye disability, 
which is due to service.  Accordingly, service connection for 
second, third, fourth and sixth cranial nerve palsy, 
manifested by left eye disability, is warranted.


ORDER

Entitlement to service connection for residuals of Bell's 
palsy (fifth, seventh and eighth cranial nerve dysfunction) 
as a residual of a head injury is denied.

Entitlement to service connection for second, third, fourth 
and sixth left cranial nerve palsy (not due to Bell's palsy), 
manifested by left eye impairment, as a residual of a head 
injury, is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

